Citation Nr: 0615993	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-04 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
residuals of left leg burn scars.  

2.  Entitlement to service connection for peripheral 
neuropathy of the left leg as secondary to service-connected 
residuals of left leg burn scars.

3.  Entitlement to service connection for peripheral 
neuropathy of the right leg as secondary to service-connected 
residuals of right leg burn scars.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to May 
1960.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.  A June 2002 
rating decision denied a claim of service connection for left 
leg peripheral neuropathy, and the veteran filed a July 2002 
notice of disagreement.  Thereafter, a December 2002 Decision 
Review Officer Decision denied claims of service connection 
for left and right leg peripheral neuropathy, and the RO 
issued a concomitant statement of the case on the latter two 
issues.  The veteran perfected his appeal, and a June 2004 
supplemental statement of the case added the issue of a 
compensable rating for residuals of left leg burns, 
explaining that the prior rating decision had implicitly 
addressed this matter, and that the veteran's notice of 
disagreement and subsequent perfected appeal therefore had 
also addressed this issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Initial review of this case showed that the veteran testified 
at an October 2004 hearing before a Veterans Law Judge that 
is no longer at the Board.  On April 28, 2006, therefore, the 
Board sent the veteran a letter asking him if he wanted 
another hearing with a different Veterans Law Judge, and if 
so, he should reply as such within 30 days from the date of 
the letter or it would be assumed that he did not want a new 
hearing.  The Board has not received an answer from the 
veteran.  

Also in April 2006, the Board received a VCAA notice response 
from the veteran that indicated he may be in receipt of 
Social Security Administration (SSA) benefits for leg 
problems.  Though an SSA decision is not controlling for 
purposes of VA adjudication, it is "pertinent" to a 
veteran's claim.  See Martin v. Brown, 4 Vet. App. 136, 140 
(1993) (quoting Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992).  As such, the RO should attempt to obtain these 
records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain SSA 
records, and any lack of success should be 
documented in the claims file.

2.  Then, the RO must readjudicate a claim 
for a compensable rating for service-
connected residuals of left leg burn 
scars, and claims of service connection 
for right and left leg peripheral 
neuropathy as secondary to service-
connected residuals of right and left leg 
burns.  If the determination of this claim 
remains unfavorable to the veteran, the RO 
must issue a supplemental statement of the 
case and provide him a reasonable period 
of time in which to respond before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





